Citation Nr: 0946694	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1970 to 
November 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO did not reopen 
the claims of service connection for PTSD and hypertension as 
secondary to service-connected diabetes mellitus.  

The Veteran testified before the undersigned at a Board 
Videoconference hearing in September 2009.  A transcript of 
the hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

An April 2008 VA out-patient note shows the Veteran was 
diagnosed with hypertension in September 1999.  The claims 
file currently only has VA records from August 2000 to the 
present.  On remand, all VA medical records prior to August 
2000 and VA medical records from May 2007 to the present 
should be procured and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA 
Alexandria records prior to August 2000 
and from May 2007 to the present.  A 
negative response is requested and should 
be documented in the file.  

2. Readjudicate the issues on appeal.  If 
the decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

